Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered June 25, 1997, convicting him of robbery in the third degree and criminal possession of stolen property in the fifth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial *374was legally insufficient to establish that he forcibly stole the complainant’s bicycle (see, Penal Law § 160.00). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contentions, his act of grabbing the complainant, removing the complainant from his bicycle, and placing him on the ground, constituted physical force and was not an unobtrusive, nonphysical act (see, People v Rivera, 160 AD2d 419). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, based on the defendant’s extensive criminal record, the nature and circumstances of his criminal conduct, and his total disregard for the laws and the rights of his fellow citizens, the court properly exercised its discretion and sentenced the defendant as a persistent felony offender (see, Penal Law § 70.10). O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.